Order denying motion by the plaintiffs to strike out as insufficient in law the complete and separate defense of the defendants William Duffy and Henry Bartels affirmed, with ten dollars costs and disbursements. This motion was made under subdivision 6 of rule 109 of the Rules of Civil Practice. Affidavits cannot be considered upon such a motion. (Monica Realty Corporation v. Bleecker, 229 App. Div. 184.) Whether or not plaintiff Catherine Romaneck was an employee of defendant Duffy and was injured in the course of her employment is a question to be determined upon the trial. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.